Citation Nr: 1647711	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-06 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure or as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1965 to September 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office in St. Petersburg, Florida.

The Veteran filed a claim for service connection for heart disease in April 2009.  Rating decisions were issued in August 2009, September 2009, May 2011, and July 2011.  A Notice of Disagreement was received in October 2009.  A Statement of the Case was issued in February 2013.  The Veteran submitted the present appeal via a VA Form 9 in March 2013.  
	
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for heart disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's initial claim filed in April 2009 described his bad heart and sought service connection for heart disease.  He was previously diagnosed with ventricular tachycardia and severe cardiomyopathy, and had an artificial cardiac pacemaker installed in June 2004.  Various claims of entitlement have been put forth over the course of the claim, including service connection on the basis of in-service exposure to herbicide and Agent Orange, as well as on a secondary basis to his service-connected diabetes mellitus II.  Following the initiation of the present claim, the Veteran was also diagnosed with post-traumatic stress disorder (PTSD) and granted service connection for the same.

The Board notes that the evidence of record is in conflict as to the nature of the Veteran's heart condition.  In March 2005, private clinical notes included the following impressions: severe non-ischemic cardiomyopathy, ventricular tachycardia, non-obstructive coronary artery disease (CAD), and congestive heart failure.  A July 2009 VA consult noted a diagnosis of ischemic heart disease (IHD).  A December 2009 VA examination noted that IHD was not present and that the existing CAD and arrhythmia were not caused by service-connected diabetes.  A November 2010 VA examination diagnosed the Veteran with non-ischemic cardiomyopathy and hypertension.  The examiner noted that neither the non-ischemic cardiomyopathy nor the hyptertension were caused or aggravated by diabetes, but did not opine as to a nexus between those conditions and the Veteran's service.  A May 2011 VA examination found that there was no diagnosis of IHD and stated that CAD was not present.  A June 2011 addendum opinion clarified that a previous finding of CAD was likely a working diagnosis, but not supported through further testing and examination. 

Of concern is the fact that the VA examiners focused on whether the Veteran's heart conditions qualify as IHD.  While non-IHD is not presumed to be the result of herbicide exposure, a veteran is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, if the evidence of record establishes that it is at least as likely as not that the Veteran's current heart condition is etiologically related to herbicide exposure, service connection would be warranted even though it is not presumed.

Therefore, the Board finds it necessary that the June 2011 VA examiner provide an addendum opinion addressing whether the Veteran's heart disease is related to herbicide exposure even if service connection is not presumed.  The opinion should also address whether the heart disease is otherwise etiologically related to active duty service.  Finally, the opinion should address whether any existing heart conditions were caused or aggravated by the Veteran's service-connected disabilities.

Additionally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

 2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination. Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, return the file, to include a copy of this remand, to the June 2011 examiner for an addendum opinion as to the etiology of the Veteran's heart disease.  If the examiner who drafted the June 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Please list all diagnoses with symptomatology related to the Veteran's heart disease.

b.  As to each diagnosis identified, the examiner is requested to opine whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed condition is etiologically related to the Veteran's active duty service, including in-service exposure to herbicide?

c.  As to each diagnosis identified, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or more) that any heart-related disorder is either caused by or permanently aggravated by the Veteran's service-connected disabilities, including diabetes mellitus II.  "Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed. A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for heart disease based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).

